         Case 1:20-cv-01460-TMD Document 13 Filed 03/25/21 Page 1 of 1



               In the United States Court of Federal Claims

*****************************************
                                         *
                                         *
BASIA EL BEY ,
                                         *
                    Plaintiff(s),        *                No. 20-1460
                                         *
v.                                       *
                                         *
THE UNITED STATES,                       *
                    Defendant.           *
                                         *
                                         *
*****************************************

        For the reasons specified in the attached deficiency memorandum, the attached submission
shall be:

                Filed by my leave.

            ✔ Filed by my leave and the filing shall be titled Motion for Default Judgment         .

                Filed by my leave and the party is being notified for the correction of the
                following defect(s) in all future filings: __________________________________.

                Filed by my leave and the party is required to file a redacted version of the
                document for the public record (Rule 5.2).

                Returned to the party for the correction of defects. The party shall re-file the
                corrected document on or before _________________________. Opposing
                counsel’s time to respond to the filing is to run from the date of re-service.

                Returned to the party unfiled.

                Rejected.


       IT IS SO ORDERED.
                                                       s/ Thompson M. Dietz
                                                     Judge

                                                       March 25, 2021
                                                     Date
